TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 17, 2015



                                       NO. 03-13-00480-CV


                     Roger Wisard and Katherine Armstrong, Appellants

                                                  v.

              Henry Koenig and Janis Koenig d/b/a Rio Vista Resort, Appellees




                 APPEAL FROM COUNTY COURT OF LLANO COUNTY
                BEFORE JUSTICES GOODWIN, FIELD, AND ABOUSSIE*
                    AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




This is an appeal from the judgment signed by the trial court on June 18, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellants

shall pay all costs relating to this appeal, both in this Court and the court below.



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by
assignment. See Tex. Gov’t Code § 74.003(b).